Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 19, 1994, which denied claimant’s application for reopening and reconsideration.
We find no abuse of discretion in the Board’s rejection of claimant’s application to reopen the Board’s prior decision ruling that claimant’s appeal to the Board was untimely. In any event, given the explicit provisions of Labor Law § 621 (1) regarding the timeliness of appeals, we find no reason to disturb the Board’s determination.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.